Title: To George Washington from James Madison, 10 April 1788
From: Madison, James
To: Washington, George



Dear Sir
Orange April 10. 1788

Having seen a part only of the names returned for the Convention, and being unacquainted with the political characters of many of them, I am a very incompetent prophet of the fate of the Constitution. My hopes however are much encouraged by my present conjectures. Those who have more data for their calculations than I have, augur a flattering issue to the deliberations of June. I find that Col: Nicholas, who is among the best judges, thinks on the whole, that a majority in the Convention will be on the list of fœderalists; but very properly takes into view the turn that may be given to the event by the weight of Kentucky if thrown into the wrong scale, and by the proceedings of Maryland and South Carolina, if they should terminate in either a rejection or postponement of the question. The impression on Kentucky, like that on the rest of the State was at first answerable to our wishes: but, as elsewhere, the torch of discord has been thrown in and has found the materials but too inflammable. I have written several letters since my arrival, to

correspondents in that district, with a view to counteract antifederal machinations. I have little expectation however that they will have much effect, unless the communications that may go from Mr Brown in Congress, should happen to breathe the same spirit: and I am not without apprehensions that his mind may have taken an unlucky tincture from the difficulties thrown in the way of the separation of the district, as well as from some antecedent proceedings of Congress. I have taken the liberty of writing also to a friend in South Carolina on the critical importance of a right decision there to a favorable one here. The inclosed letter which I leave unsealed will shew you that I am doing the same with respect to Maryland. Will you be so good as to put a wafer in it and to send it to the post office for George Town, or to change the address to Annapolis, if you should have reason to conclude that Mr Carrol will be there? I have written a similar letter to Docr McHenry. The difference between even a postponement and adoption in Maryland, may in the nice balance of parties here, possibly give a fatal advantage to that which opposes the Constitution.
I have done nothing yet in preparing answers to the queries. As facts are to be ascertained as well as opinions formed, delay will be of course, counted upon. With every sentiment of respect and attachment I remain Dear Sir, your Obedient & humble servt

Js Madison Jr

